DETAILED ACTION
This action is responsive to the filing of 7/16/2019. Claims 1-20 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kauffman (2002/0145622.)

Claim 1, 8, 15: Kauffman discloses a method, comprising: 
maintaining a digital content item (par. 80, MPEG1 low res video) by a content management system (Fig. 5: Content Manager DL, digital library 61; Fig. 5: 62 (VC) Videocharger server, par. 78-79); 
(par. 79, the Player fetches the video from the VC server and begins playing the video at the selected section), the digital content item to a client device (Fig. 5: 32 Edit/Select Client, par. 68-70);
receiving (par. 71, EDL's 31 are saved on the web server 68), from the client device, a workflow comprising user edits (Fig. 6B; par. 26, the producer is then able to order and trim the video segments in the candidate list to produce the output of the edit/selection operation: an Edit Decision List (EDL) 31) to the digital content item, the user edits generated at the client device (par. 68-70, web based client); 
generating a revised version of the digital content item by applying, by the content management system, the user edits to the digital video based on the workflow comprising the user edits (par. 71, the user may save the EDL on the server 68; par. 56, the user may also see the resulting MPEG1 file in a final review; par. 70 review the results; par. 84 Preview Mode); and 
providing, by the content management system, the revised version of the digital content item to the client device (Fig. 6A, par. 70, both high res, and a low res versions of the product resulting from the EDL are sent to the user for review / production.) 

Claim 2, 9, 16: Kauffman discloses the method as recited in claim 1, further comprising generating a high resolution version of the digital content item and a low resolution version of the digital content item, wherein maintaining the digital content item by the content management system comprises maintaining the high resolution version of the digital content item and the low resolution version of the digital content item at the content management system (par. 22, Fig. 1: 22, 21.)

Claim 3, 10, 17: Kauffman discloses the method of as recited in claim 2, wherein providing the digital content item to the client device comprises providing a low resolution version of the digital content item (par. 56, the MPEG1 file, text meta data, thumbnails, storyboards and speech-to-text output are grouped together and presented to user for final review. MPEG1 is the low res version.) 

Claim 4, 11, 18: Kauffman discloses the method as recited in claim 2, wherein: generating the revised version of the digital content item by applying the user edits to the digital video based on the workflow comprises applying, by the content management system, the user edits to the low resolution version of the digital content item; and providing the revised version of the digital content item to the client device comprises providing the low resolution version of the digital content item with the user edits applied (par. 56, the MPEG1 file, text meta data, thumbnails, storyboards and speech-to-text output are grouped together and presented to user for final review. MPEG1 is the low res version.) 

Claim 5, 12, 19: Kauffman discloses the method as recited in claim 4, further comprising: receiving, from the client device, a render command (par. 86, submitting the resulting EDL) with respect to the user edits applied to the low resolution version of the digital content item; and applying, by the content management system, the user edits to the high resolution version of the digital content item (par. 86, applying the EDL to high-res, MPEG2 version.)  

Claim 6, 13: Kauffman discloses the method as recited in claim 1, wherein the workflow comprises instructions indicating at least one portion of the digital content item and at least one edit to apply to the at least one portion of the digital content item (par. 26, trimming, ordering; Fig. 6B.)  

Claim 7, 14, 20: Kauffman discloses the method as recited in claim 1, wherein the digital content item is a digital video (Abstract, par. 25, digitized video; Fig. 2A.)  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
2/12/2021